Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Responsive to communication and amendments to claims entered 1/15/2021.

Election/Restrictions
Applicants' election with traverse of Group I, claims 1-17 and 38-40, drawn to a method of detecting a microorganism, is acknowledged and entered.  The Office has reconsidered and withdrawn the restriction requirement.  

Priority
This application, 16/104232 filed 8/17/2018 claims benefit of 62/546713 filed 8/17/2017.  

Information Disclosure Statement
The information disclosure statement(s), submitted on 10/24/2018, 2/19/2019, 5/28/2020 and 1/15/2021 is(are) in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  

Status of Claims
Claims 1, 18, 22 and 38 are amended.  Claims 1-40 are pending and examined.  




Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 


Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a computer configured to assign a value to the aliquot of the fluid sample" in claims 18 and 43.

Claim limitations :
instructions configured to perform the optical assay and at least one of: an amperometric analyte assay, a potentiometric analyte assay, and a conductometric assay (claim 1, 18 and 38); 
universal channel circuitry is configured to drive the light emitter (claim 1); 
universal channel circuitry is configured to convert the output signal of the light detector to an analyte signal proportional to the light received from the portion of the conduit (claim 1); 
processor is configured to determine a qualitative, semi-quantitative, or quantitative value proportional to an amount of a target analyte in the biological sample based on the analyte signal (claims 6, 20 and 39); 
circuitry configured in a current driver mode and the second channel includes circuitry configured in a current measurement mode (claim 15); 
first channel is configured in a current driver mode (claim 18); 
the second channel is configured in a current measurement mode (claim 18); 
first channel is configured in at least one of: an amperometric measurement mode, a potentiometric measurement mode, and a conductometric measurement mode (claim 18);  
first channel is configured to drive the light emitter (claim 19); 
the second channel is configured to convert the current output of the light detector to a measurable voltage proportional to the light received from the portion of the conduit (claim 19); 
third channel is configured in a feedback mode and/or a ground mode (claim 21); 
first channel is configured in a current driver mode (claim 32); 
second channel is configured in a current measurement mode (claim 32); 
the third channel is configured in a feedback mode and/or a ground mode (claim 33); 

the universal channel circuitry is configured to convert the output signal of the light detector to an analyte signal proportional to the light received from the portion of the conduit (claim 38)

invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the functional limitations set forth above.  Therefore, the claims 1, 6, 15, 18, 19-21, 32, 33, 38 and 39 are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph below.  

Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

The Office notes that the limitations of 
light detector is configured to convert light received from the portion of the conduit to an output signal (claim 1, 19 and 38); and 


are not interpreted under 35 USC 112(f) because sufficient structure is recited to perform the intended function.  


Objections
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character "135" has been used to designate both a "port" [Para. 0037] and a "barcode reader'' [Para. 0123]. Corrected drawing sheets in compliance with 37 CFR 1.121 (d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121 (d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21, 32, 33 and 38-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation of instructions configured to perform the optical assay and at least one of: an amperometric analyte assay, a potentiometric analyte assay, and a conductometric assay (claim 1, 18 and 38) is vague and indefinite.  The specification does not set forth instructions encoded in a memory for performing the claimed features.  The metes and bounds of these limitations cannot be determined.
The limitation of a universal channel circuitry is configured to drive the light emitter (claim 1) is vague and indefinite.  The specification does not set forth a circuit and its structural features for performing this function.  The metes and bounds of this circuitry cannot be determined.  
The limitation of a universal channel circuitry is configured to convert the output signal of the light detector to an analyte signal proportional to the light received from the portion of the conduit (claim 1) is vague and indefinite.  The specification does not describe a universal channel circuitry and its structural features for performing this function.  The metes and bounds of these circuitry cannot be determined.  
The limitation of a processor is configured to determine a qualitative, semi-quantitative, or quantitative value proportional to an amount of a target analyte in the biological sample based on the analyte signal (claims 6, 20 and 39), is vague and indefinite.  The specification does not describe a processor with the structural features for performing the claimed function.  The metes and bounds of this processor cannot be determined.  
The limitation of a circuitry configured in a current driver mode and the second channel includes circuitry configured in a current measurement mode (claim 15) is vague and indefinite.  The specification 
The limitation of a first channel is configured in a current driver mode (claim 18) is vague and indefinite.  The specification does not describe a channel with the structural features for performing the claimed function.  The metes and bounds of this channel cannot be determined.  
The limitation of a second channel is configured in a current measurement mode (claim 18); is vague and indefinite.  The specification does not describe a channel with the structural features for performing the claimed function.  The metes and bounds of this channel cannot be determined.  
The limitation of a first channel is configured in at least one of: an amperometric measurement mode, a potentiometric measurement mode, and a conductometric measurement mode (claim 18); is vague and indefinite.  The specification does not describe a channel with the structural features for performing the claimed function.  The metes and bounds of this channel cannot be determined.  
The limitation of a first channel is configured to drive the light emitter (claim 19);  is vague and indefinite.  The specification does not describe a channel with the structural features for performing the claimed function.  The metes and bounds of this channel cannot be determined.  
The limitation of a second channel is configured to convert the current output of the light detector to a measurable voltage proportional to the light received from the portion of the conduit (claim 19) is vague and indefinite.  The specification does not describe a channel with the structural features for performing the claimed function.  The metes and bounds of this channel cannot be determined.  
The limitation of a third channel is configured in a feedback mode and/or a ground mode (claim 21) is vague and indefinite.  The specification does not describe a channel with the structural features for performing the claimed function.  The metes and bounds of this channel cannot be determined.  

The limitation of a second channel is configured in a current measurement mode (claim 32) is vague and indefinite.  The specification does not describe a channel with the structural features for performing the claimed function.  The metes and bounds of this channel cannot be determined.  
The limitation of a third channel is configured in a feedback mode and/or a ground mode (claim 33) is vague and indefinite.  The specification does not describe a channel with the structural features for performing the claimed function.  The metes and bounds of this channel cannot be determined.  
The limitation of a universal channel circuitry is configured to drive the light emitter to generate light projected into a portion of a conduit of the test cartridge (claim 38) is vague and indefinite.  The specification does not describe a circuitry with the structural features for performing the claimed function.  The metes and bounds of this circuitry cannot be determined.  
The limitation of a universal channel circuitry is configured to convert the output signal of the light detector to an analyte signal proportional to the light received from the portion of the conduit (claim 38) is vague and indefinite.  The specification does not describe a circuitry with the structural features for performing the claimed function.  The metes and bounds of this circuitry cannot be determined.  
Regarding claim 38, the limitation of "the multi-terminal connector" (line 6) lacks antecedent basis and so is vague and indefinite.  There is no prior reference in independent claim 38 to "a multi-terminal connector".  The metes and bounds of the multi-terminal connector cannot be determined.


Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 

Claims 1-7, 10-12 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taylor (US PGP 2016/0091455) in view of Kurkowski (US PGP 2018/0290139),  Ghaffari (US PGP 2015/0260713) and Norman (US PGP 2002/0004878) in light of Pinneo (US PGP 2002/0141155).
Taylor discloses 

108, As shown in FIG. 16, in another embodiment, the silicon chip 210 may further include a third conductometric sensor 301 comprising at least two electrodes 302 and 303. The electrodes 302 and 303 may be connected via wiring 304 to a second AC source or conductometric high pin 305 (e.g., temporary electrical connector). In accordance with these aspects of the present invention, the use of a third sensor allows for two binary fluid detection events, e.g., both are OFF/ON, which is easily detectable with the current circuitry and software limitations. In the case of two conductivity sensors (shown in FIG. 15), the current circuitry and software relies on the ability to detect two `drops` in the resistance of the sample in quick succession.
para 107 As shown in FIG. 15, the conductometric sensor 255 may comprise at least two electrodes 265 and 270 (i.e., first electrode pair) positioned upstream of a midpoint of the amperometric sensor 215.
para 105, It should be noted that the exact voltages used to amperometrically detect the substrate and the product will vary depending on the chemical structure of the substrate and product

Taylor discloses a test cartridge with a sample receiving chamber fluidically connected to a conduit (para 68, In an exemplary analysis, a fluidic sample 15, e.g., whole blood, may be introduced into a sample holding chamber 20 of a cartridge 25 of the present invention. Thereafter, the fluidic sample 15 may be introduced to an analysis region 30 of the cartridge, e.g., a sensor region or one or more locations within one or more conduits of the cartridge that includes one or more sensors

, and

Taylor discloses the test cartridge where the test cartridge of Taylor meets the structural limitations of instant claim, it would therefore be cable of being inserted into the port (Fig 23, cartridge 505 is sized to be inserted into port #520, where the contact #550 would connect with the plurality of contacts on the cartridge.  

Taylor fails to disclose a memory encoded with instructions, a light emitter, a light detector, a plurality of discrete connector contacts and switches.
Kurkowski discloses a cartridge with a plurality of discrete connector contacts (Fig 1 and 2 #56, para 34, As depicted in FIG. 2, the test cartridge 20 can include a test chip 54 comprising at least one sensor 24 and at least one reader contact 56. The test chip 54 can be positioned on the sensor flow cell 22 such that the at least one sensor 24 aligns with the testing chamber 30. A portion of the test chip 54 extends from the sensor flow cell 22 to expose the reader contacts 56. In this configuration, the test cartridge 20 can be inserted into a reader (or instrument) such that the corresponding contacts of the reader interface with the reader contacts 56. The information gathered by the sensors 24 can be transmitted to the reader through the reader contacts 56, where the information is gathered and evaluated. In at least one example, the test cartridge 20 can include at least one alignment feature 58 for aligning the reader contacts 56 with the corresponding contacts of the reader. An example of the reader/instrument is shown in FIG. 7 and described below).  

Taylor and Kurkowski fail to disclose a memory encoded with instructions, a light emitter, a light detector and switches

Ghaffari discloses light emitter, and a light detector (para 74, Fig 1A photodetector #132 and light emitter #142; The first portion 130 can comprise one or more (e.g., 2, 3, 4, 5, 6, 7, or more) photodetector 132 at least partially formed in or disposed on the first portion 130. The photodetector 132 can be connected to the electronic circuitry. When there are two or more photodetectors, they can be arranged in any predetermined pattern including, but not limited to, random, circular, pentagonal, and hexagonal. The second portion 140 can comprise one or more (e.g., 2, 3, 4, 5, 6, 7, or more) light source 142 formed thereon. When there are two or more light sources, they can be arranged in any predetermined pattern including, but not limited to, random, circular, pentagonal, and hexagonal. The locations of the photodetector 132 and the light source 142 are positioned in such a manner that when the second portion 140 is folded over to sandwich the diagnostic substrate 110 between the first portion 130 and the second portion 140, the light produced by the light source 142 can pass through the detection region 114 and get detected by the photodetector 132. The second portion 140 can comprise a cutout 144 to allow the sample to contact with the sample receiver 116. In accordance with some embodiments of the invention, the first portion 130, the second portion 140, and a diagnostic substrate 110 can each comprise one or more alignment markers to facilitate the alignment process. In accordance with some embodiments of the invention, the alignment markers can be cutouts that permit precise alignment using external posts. These posts can be physically separate from the device, or can be incorporated into a mechanical spacer that separates portions 140 and 130 by a precise distance while holding substrate 110 between them. While FIG. 1A illustrates that the light source 142 is on the portion being folded over, it is contemplated that the photodetector 132 can be on the portion being folded over).  
Ghaffari discloses a memory (para 82, In accordance with some embodiments of the invention, the device 100 can further comprise a data storage device connected to the electronic circuitry and configured to store the data. The data storage device can include volatile and nonvolatile, removable 
an optical assay (para 69, In an example implementation, a colorimetric change may be used for detecting the presence of the sample. When no blood or other sample is present at a portion of the measurement device, the color and/or opacity of the portion of measurement device is based on, e.g., the material of the substrate present at the portion of the device. The measurement device may include an electromagnetic radiation source, such as but not limited to an LED, to illuminate a portion of the measurement device) and 
a conductometric assay (para 30, 116, 113, Another aspect of the invention relates to a timer or other counter mechanism built into a measurement device, e.g., the measurement devices described above. According to the example systems, methods, and apparatus described herein, technology is provided for activation of example measurement devices. As a non-limiting example, the example activation of the example measurement devices can be based on detection of an amount of a sample disposed on a receiver portion of the example quantitative measurement devices. For example, the example measurement devices can be configured for detecting a colorimetric change, a change in electrical conductivity, or other quantifiable change, due to the other detection and/or quantification of at least one constituent of the sample, such as but not limited to a biological sample or other chemical sample. The colorimetric change can be detected, e.g., by the use of a light source and a photodetector. 

Ghaffari fails to disclose switches.  
Norman discloses universal channel circuitry comprising switches (para 78, Control engine 130 is preferably programmed with software for implementing the invention as described with reference to FIG. 3. Throughout the specification, including in the claims, the expression that a device is "programmed with software" for performing an operation in accordance with the invention is used in a broad sense to denote that the device includes software, firmware, or dedicated hardware which gives the device the capability of performing the operation. Also throughout the specification, including in the claims, the term "circuitry" is used to denote any hardware comprising active and/or passive electrical components (e.g., semiconductor devices, tubes, resistors, etc.) whether or not such hardware is programmed with software (unless the term "circuitry" is qualified to refer to a narrower class of such hardware). A general purpose processor which includes transistors or other electrical components and which is programmed with software causing the processor to process electrical signals (indicative of binary data) that it receives in accordance with an algorithm is an example of "circuitry" within the scope of this definition).  The Office notes that transistors are electronic switches as evidenced by Pinneo (Pinneo para 8, Thus, as microprocessors are made to provide higher clock rates (an index of the speed with which the transistors in the processor are made to switch on and off, which is the basis for their computational functions).  Moreover, the transistors being part of the processor (see Taylor para 16, 124) are switched during the course of performing operations set forth by instructions in the memory and are connected to universal channel circuitry and the contacts of the device.  The combination of Taylor and Norman disclose the one or more electronic switches.  
The Office notes that limitations of "wherein to perform" as recited by
l assay, (i) the universal channel circuitry is electrically connected to the light emitter via at least one of the plurality of discrete connector contacts and the multi-terminal connector, (ii) the universal channel circuitry is electrically connected to the light detector via at least one of the plurality of discrete connector contacts and the multiterminal connector, (iii) the universal channel circuitry is configured to drive the light emitter to generate light projected into the portion of the conduit, (iv) the light detector is configured to convert light received from the portion of the conduit to an output signal, and (v) the universal channel circuitry is configured to convert the output signal of the light detector to an analyte signal proportional to the light received from the portion of the conduit; and
wherein to perform at least one of: the amperometric analyte assay, the potentiometric analyte assay, and the conductometric assay, the universal channel circuitry is electrically connectable to at least one of: an amperometric electrode, a potentiometric electrode, and conductometric electrode.

relate to a hypothetical method step (of "to perform the optical assay") which does not further limit the device claim.  

It would have been obvious to one of ordinary skill in the art at the time of filing to combine Kurkowski's teaching of discrete contacts with the cartridge of Taylor because Taylor discloses contacts on a cartridge are useful to connect first and second sensors to the reader (para 124, Fig 23 # 545, In embodiments where the sensors 545 in the cartridge 505, e.g., micro-environment sensors, are based on electrochemical principles of operation, (e.g., a first sensor and optionally a second sensor) may be configured to make electrical contact with the reader 510 via an electrical connector 550); where the mating connection on the analyzer of Taylor (Fig 23, #550) has more than one or two contacts, it would be obvious to substitute the one or two contacts of Taylor for the multiplicity of discrete contacts of Kurkowski to provide electrical connections from the various sensors on the cartridge of Taylor (para 95, A preferred embodiment of a microfabricated sensor array comprises at least one transducer (e.g., a working electrode or optical detector), where the Office notes the sensors of Taylor include not just electrochemical sensor but also optical) to the multiterminal connector of Taylor (Fig 23, #550) to provide the benefit of providing connections to all the sensors in Taylor's cartridge to multi-terminal connector of Taylor.  One of skill in the art would have a reasonable expectation of success in combining 

It would have been obvious to one of ordinary skill in the art at the time of filing to combine Ghaffari's teaching of a light emitter and light detector with Taylor's teaching of a system for performing biological assays because Taylor discloses that optical sensors may be used (para 83, In preferred embodiments, in order to physically separate the one or more assays from one another to avoid cross-activation and promote localization of electrochemical or optical signals over the transducers, an immobilized substrate and/or reagent-polymer layer may be selectively patterned onto the sensors (e.g., coated over the transducer or working electrode/optical detector; para 122, In alternative embodiments, the sensors or transducers may be formed as an optical detector, e.g. CCD camera chip and optical wave guide. The optical detector may either be a detector of fluorescence, chemiluminescence, or bioluminescence emission from the detectable moiety or a detector of absorbance by the detectable moiety. In such embodiments, the detectable moiety may be an optical dye, a fluorescence emitter, chemiluminescence emitter or a bioluminescence emitter).  The Office notes that where Taylor discloses fluorescence detection, one of skill in the art would find it obvious to apply the light emitter of Ghaffari as well as the light detector.  One of skill in the art would have a reasonable expectation of success in combining Ghaffari with Taylor because both references are in the related art of bioassays.

It would have been obvious to one of ordinary skill in the art at the time of filing to combine memory of Ghaffari with the assay device of Taylor because Taylor discloses a device comprising a processor (para 124, The reader 510 may comprise a processor configured to perform measurements of analyte concentrations, measurements of resistances, identify analytes or sets of analytes that a chip is 

It would have been obvious to one of ordinary skill in the art at the time of filing to combine Norman's teaching of processors with transistors with the combination of Taylor and Ghaffari because Taylor discloses processor used in bioassays and Norman discloses that it is conventional in the art for processors to have transistors.  The Office notes that transistors are switches. One of skill in the art would have a reasonable expectation of success in combining Norman with Taylor because both are directed to the art of microprocessors used in data analysis.  
Regarding claims 2-5, Ghaffari discloses a light emitter is an LED and detector as a photodiode (para 69, The measurement device may include an electromagnetic radiation source, such as but not limited to an LED, to illuminate a portion of the measurement device. A detector, such as but not limited to a photodetector (e.g., an active-pixel sensor, a charge-coupled device, a photodiode, a photoresistor, 

Regarding claim 6, Taylor discloses the processor is configured to determine a qualitative, semi-quantitative, or quantitative value proportional to an amount of a target analyte in the biological sample based on the analyte signal (para 124, The reader 510 may comprise a processor configured to perform measurements of analyte concentrations, measurements of resistances, identify analytes or sets of analytes that a chip is configured to measure, and/or determinations of diagnostic clotting time within the fluid sample).  
Regarding claim 7, this claim further limits the sample but fail to further limit the system. A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims" [MPEP 2115]. Since the claims further limit the target analyte (material worked upon) but fails to further limit the system (by a structure being claimed), the limitations of the claim have no patentable weight. However, assuming the target analyte does have patentable weight, Taylor expressly discloses the target analyte being glucose, urea, lactate [Para. 96], troponin I, troponin T, myoglobin, PTH, PSA, HCG, galectin-3, PSA, and other analytes [Para. 109] and Ghaffari expressly discloses the target analyte being glucose, albumin [Para. 19], ATL [Para. 0090], troponin and ALT [Para 104-105].
Regarding claim 10, Ghaffari discloses wherein the test cartridge further comprises a filter between the sample receiving chamber and the conduit, and the filter is configured to retain blood cells from the biological sample and permit passage of plasma (para 72, Fig 71-71 sample receiver 116 connected to detection region #114 via conduit #112).  Ghaffari discloses use of a blood filter in the test 
It would have been obvious to one having ordinary skill in the art to have included a filter between the sample receiver 116 and the fluidic channel 112 such that the filter separates the blood plasma for analysis as Ghaffari expressly discloses the desire to filter out the plasma for analysis at the detection region 114 [Para. 0102]. Furthermore, the claimed limitations are obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results (i.e., adding a filter would provide the obvious and predictable result of filtering out the red blood cells to yield the plasma for analysis as taught by Ghaffari) [MPEP 2143(A)].

Regarding claim 11 and 12, Ghaffari discloses the light emitter emits the light at a wavelength or range of wavelengths selected in the range of 405 nm to 850 nm; and the light detector detects the light at a wavelength or range of wavelengths selected in the range of 400 nm to 1000 nm (para 159, An optoelectronic circuit illuminates the test locations with light-emitting diodes (LEDs) having a center wavelength .lamda.=642 nm (FIGS. 5B-5C). Light is transmitted through the chromatography paper substrate and detected by a photodiode with peak sensitivity at .lamda.=620 nm (FIG. 5B). These wavelengths were chosen to maximize the absorption of light by the blue dye complex while minimizing the absorption by possible blood contaminants such as hemoglobin which absorbs light strongly below 600 nm (Zijlstra et al., 1991). Each test and control site is measured by a respective excitation LED and photodiode pair. The intensity of excitation is controlled by a voltage controlled current source, which in turn is adjusted by a 10-bit digital-to-analog converter. A transimpedance amplifier circuit converts the current from the photodiode to a voltage read by the 10-bit analog to digital converter (FIG. 5C


Regarding claim 14, Ghaffari discloses a portable devices for point-of-care diagnostics [abstract] wherein the device comprises a first channel connected to a light emitter and a second channel connected to a light detector (the second portion 140 of the base substrate comprises one or more light sources 142 and the first portion 130 of the base substrate comprises one or more photodetectors 132 such that when the base substrate is connected with the electronics of the optoelectronic circuit the circuit illuminates the LEDs and the light transmitted through the substrate is detected by the photodiode [Paras. 0074, 0159; Figs. 1 a and 5a]).   assigning a first channel to the light emitter via the first contact and a corresponding first pin (the electronic circuit wherein  the data would be transferred to the light source/LEDs meets the limitation of a "first channel", the portion of the electronic circuit of the analyzer that would contact the LED(s), and the location(s) on the substrate where the contacts supply current to the LEDs would meet the limitation of a corresponding "first pin" [Paras. 0074, 0159-0160; Figs. 1 A and 5A]); 
assigning a second channel to the light detector via the second contact and a corresponding second pin (the electronic circuit wherein the data is transferred to/from the light detector/photodiode meets the limitation of a "second channel", the portion of the electronic circuit of the analyzer that would contact the photodiode(s), and the location(s) on the substrate where the contacts supply current to the LEDS [Paras. 007 4, 0159-0160; Figs. 1 A and 5A]).  The Office notes that the contacts of Ghaffari 

Regarding clam 15 and 16, Ghaffari discloses the first channel includes circuitry configured in a current driver mode and the second channel includes circuitry configured in a current measurement mode (switching circuitry of the first channel to a current driver mode (a constant current is applied to the LED [Paras. 0094- 0095; Figs. 2A-2B]); switching circuitry of the second channel to a current measurement mode (the current is measured from the photodiode and a transimpedance amplifier circuit converts the measured current to a voltage read [Paras. 0094-0095, 0159-0160; Figs. 2A-2B, and 5A-5C]); and performing an optical analytical test using the first channel and the second channel (the LED-photodetector pair and electronic circuitry provide optical detection channels sensitive to particular colors/wavelength bands based on a particular type of sample for which the device is configured to provide quantitative information including quantifying the level of an analyte in a fluid sample such as to quantify the level of an analyte in a fluid based upon the change in transmissivity of the detected region (i.e., based upon the signal from the photodetector) [Paras. 0080, 0087-0091, 0101 ]). 15. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system/process disclosed by Taylor such that the analyzer is further configured to analyze optical test cartridges because Ghaffari teaches that optical test device can be used in point-of-care devices for the analysis of bioanalytes [abstract] and Taylor clearly teaches wherein the analyzer can be used for optical sensors as well as electrochemical sensors [Paras. 0095, 0101, 0110, 0122]. It would have been further obvious to have modified the device of Taylor such that the cartridge detection method using known resistances to identify the type of cartridge inserted into the device is able to detect whether an electrochemical-based sensor and/or an optical-based sensor is installed as Taylor .  

Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taylor (US PGP 2016/0091455), Kurkowski (US PGP 2018/0290139),  Ghaffari (US PGP 2015/0260713), Norman (US PGP 2002/0004878) and Pinneo (US PGP 2002/0141155) as applied to claim 1 in further view of Haeberle (US PGP 2018/0280973).  
Taylor, Kurkowski,  Ghaffari, Norman and Pinneo disclose the limitations of claim 1 but fail to teach a mirrored reflector.  
Haeberle teaches an optical sensor embedded in a microfluidic device [abstract; Paras. 0053-0056] wherein the sensor can include a light source and detector on opposite sides of the fluid channel wherein light is detected as it passes through the channel [Para. 0053, 0056; Figs. 8A/9A] or the sensor can alternatively be configured wherein the light source and detector are located on the same side of the microfluidic channel and the channel comprises a reflector mounted at the bottom of the channel wherein the light that is emitted from the light source reflects off the reflector after penetrating through the channel and bounced back towards the detector for analysis [Paras. 0054-0056; Figs. 8B/9B; Note: the reflector forms the bottom of the channel as shown in Figs. 8B/9B].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the optical sensor detection method disclosed by Taylor, as modified by Ghaffari, where the LED signal passes through the sample conduit and is detected on the opposite side of the substrate such that the structure instead has a reflector disposed in the bottom of the conduit and the reflected signal is measured at the photodiode because Haeberle discloses that both a light pass through method and a reflector method of analyzing a sample are known in the art as suitable structures/methods for analyzing a sample in a fluidic device [Paras. 0053- 0056; Figs. 8A-9B] and the simple substitution of one known element for another (i.e., one optical sensor/light detection scheme for another) is likely to be obvious when predictable results are achieved (i.e., measuring analytes in a fluidic channel).
One of skill in the art would have a reasonable expectation of success in combining Haeberle's use of a mirrored surface for detection with the detection system of Taylor because both are drawn to the art of optical bioassays. 

Claims 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taylor (US PGP 2016/0091455), Kurkowski (US PGP 2018/0290139),  Ghaffari (US PGP 2015/0260713), Norman (US PGP 2002/0004878) and Pinneo (US PGP 2002/0141155) as applied to claim 16 in further view of Heinz (US PGP 2018/0280973).  
Taylor, Kurkowski,  Ghaffari, Norman and Pinneo disclose the limitations of claim 16 but fail to disclose a third channel and circuitry configured in feedback mode comprising a resistor.  
Regarding claim 17, Heinz discloses an optical measurement instrument wherein the device utilizes a feedback resistor in the operational amplifier connected to the LED wherein the feedback resistor allows for the control of the electrical current through the LED in order to maintain a constant current [Paras. 0446-0447; Figs. 23-24].  The Office notes that this additional circuit of Heinz comprises a third channel.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ghaffari to include a feedback look from the output of the LEDs that connect with the operational amplifier because Heinz teaches that such structure will provide a feedback control of the current and provide a constant applied current [Paras. 0446-0447, In FIGS. 23 and 24, circuits are provided that directly regulate and modulate the flow of current through the excitation LEDs (LED1 (616) and LED2 (632)). Power to the LEDs originates from the +12V supply. LED current flows first through resistor R3 that reduces the voltage potential of the supply and, in conjunction with capacitor C3, provides filtering of the switched current load to the modulated LED. Current then flows through the LED (LED1 (616) or LED2 (632)) and then through the drain source channel of a FET transistor (Q3 or Q4). Finally, the LED current passes through a feedback resistor (R53 or R54) that generates a voltage proportional to the current through the LED) and Ghaffari clearly discloses the desire for a constant current applied to the LEDs [Paras. 0094; Fig. 2A]. Furthermore, the claimed limitations are obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in 

It would have been obvious to one of ordinary skill in the art at the time of filing to combine Heinz's teaching of amplifier's and feed back modes to control the LED and PD taught by the combination of Taylor, Kurkowski, Ghaffari, Norman and Pinneo because Taylor discloses the use of optical detection (para 83, In preferred embodiments, in order to physically separate the one or more assays from one another to avoid cross-activation and promote localization of electrochemical or optical signals over the transducers, an immobilized substrate and/or reagent-polymer layer may be selectively patterned onto the sensors (e.g., coated over the transducer or working electrode/optical detector; para 122, In alternative embodiments, the sensors or transducers may be formed as an optical detector, e.g. CCD camera chip and optical wave guide. The optical detector may either be a detector of fluorescence, chemiluminescence, or bioluminescence emission from the detectable moiety or a detector of absorbance by the detectable moiety. In such embodiments, the detectable moiety may be an optical dye, a fluorescence emitter, chemiluminescence emitter or a bioluminescence emitter) where the Office notes that where Taylor discloses fluorescence detection, one of skill in the art would find it obvious to apply the light emitter of Ghaffari, as well as the light detector, such as the LED light source of Ghaffari (Ghaffari para 94) and Ghaffari discloses the desire for a constant current applied to the LEDs [Paras. 0094; Fig. 2A] and Heinz discloses that it is conventional to use amplifiers with the device configured in feedback mode with resistors connected to the emitter and or detector.  One of skill in the art would have a reasonable expectation of success in combining Heinz with the combination of Taylor and Ghaffari because they are drawn to electronic devices in the art of assays.  

Claim 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taylor (US PGP 2016/0091455) in view of Kurkowski (US PGP 2018/0290139),  Ghaffari (US PGP 2015/0260713) and Norman (US PGP 2002/0004878) in light of Pinneo (US PGP 2002/0141155).
Taylor discloses 
an analyzer comprising: a port, a multi-terminal connector, a processor, and universal channel circuitry, (para 124, Fig 23, port #520, multi terminal connector #550, universal channel circuitry (para 112, 104, 105, 
108, As shown in FIG. 16, in another embodiment, the silicon chip 210 may further include a third conductometric sensor 301 comprising at least two electrodes 302 and 303. The electrodes 302 and 303 may be connected via wiring 304 to a second AC source or conductometric high pin 305 (e.g., temporary electrical connector). In accordance with these aspects of the present invention, the use of a third sensor allows for two binary fluid detection events, e.g., both are OFF/ON, which is easily detectable with the current circuitry and software limitations. In the case of two conductivity sensors (shown in FIG. 15), the current circuitry and software relies on the ability to detect two `drops` in the resistance of the sample in quick succession.
para 107 As shown in FIG. 15, the conductometric sensor 255 may comprise at least two electrodes 265 and 270 (i.e., first electrode pair) positioned upstream of a midpoint of the amperometric sensor 215.
para 105, It should be noted that the exact voltages used to amperometrically detect the substrate and the product will vary depending on the chemical structure of the substrate and product

Taylor discloses a test cartridge with a sample receiving chamber fluidically connected to a conduit (para 68, In an exemplary analysis, a fluidic sample 15, e.g., whole blood, may be introduced into a sample holding chamber 20 of a cartridge 25 of the present invention. Thereafter, the fluidic 
and
a sensor region (Fig 1, #30) and conduit coupled to the receiving chamber (para 68, Fig 1  where conduit is between the sensor and receiving chamber region #20).

Taylor fails to disclose a memory encoded with instructions, a light emitter, a light detector, a plurality of discrete connector contacts and switches.
Kurkowski discloses a cartridge with 
a plurality of contacts (Fig 1 and 2 #56, para 34, As depicted in FIG. 2, the test cartridge 20 can include a test chip 54 comprising at least one sensor 24 and at least one reader contact 56. The test chip 54 can be positioned on the sensor flow cell 22 such that the at least one sensor 24 aligns with the testing chamber 30. A portion of the test chip 54 extends from the sensor flow cell 22 to expose the reader contacts 56. In this configuration, the test cartridge 20 can be inserted into a reader (or instrument) such that the corresponding contacts of the reader interface with the reader contacts 56. The information gathered by the sensors 24 can be transmitted to the reader through the reader contacts 56, where the information is gathered and evaluated. In at least one example, the test cartridge 20 can include at least one alignment feature 58 for aligning the reader contacts 56 with the corresponding contacts of the reader. An example of the reader/instrument is shown in FIG. 7 and described below).  The Office notes that the contacts of Kurkowski in combination with the cartridge of Taylor are electrically connectable to the pins of the multi-terminal connector disclosed by Taylor (para 124) when the cartridge is inserted.  The combination of Taylor and Norman disclose the one or more electronic switches.  



Ghaffari discloses light emitter, and a light detector (para 74, Fig 1A photodetector #132 and light emitter #142; The first portion 130 can comprise one or more (e.g., 2, 3, 4, 5, 6, 7, or more) photodetector 132 at least partially formed in or disposed on the first portion 130. The photodetector 132 can be connected to the electronic circuitry. When there are two or more photodetectors, they can be arranged in any predetermined pattern including, but not limited to, random, circular, pentagonal, and hexagonal. The second portion 140 can comprise one or more (e.g., 2, 3, 4, 5, 6, 7, or more) light source 142 formed thereon. When there are two or more light sources, they can be arranged in any predetermined pattern including, but not limited to, random, circular, pentagonal, and hexagonal. The locations of the photodetector 132 and the light source 142 are positioned in such a manner that when the second portion 140 is folded over to sandwich the diagnostic substrate 110 between the first portion 130 and the second portion 140, the light produced by the light source 142 can pass through the detection region 114 and get detected by the photodetector 132. The second portion 140 can comprise a cutout 144 to allow the sample to contact with the sample receiver 116. In accordance with some embodiments of the invention, the first portion 130, the second portion 140, and a diagnostic substrate 110 can each comprise one or more alignment markers to facilitate the alignment process. In accordance with some embodiments of the invention, the alignment markers can be cutouts that permit precise alignment using external posts. These posts can be physically separate from the device, or can be incorporated into a mechanical spacer that separates portions 140 and 130 by a precise distance while holding substrate 110 between them. While FIG. 1A illustrates that the light source 142 is on the portion being folded over, it is contemplated that the photodetector 132 can be on the portion being folded over).  

an optical assay (para 69, In an example implementation, a colorimetric change may be used for detecting the presence of the sample. When no blood or other sample is present at a portion of the measurement device, the color and/or opacity of the portion of measurement device is based on, e.g., the material of the substrate present at the portion of the device. The measurement device may include an electromagnetic radiation source, such as but not limited to an LED, to illuminate a portion of the measurement device) and 
a conductometric assay (para 30, 116, 113, Another aspect of the invention relates to a timer or other counter mechanism built into a measurement device, e.g., the measurement devices described above. According to the example systems, methods, and apparatus described herein, technology is provided for activation of example measurement devices. As a non-limiting example, the example activation of the example measurement devices can be based on detection of an amount of a sample disposed on a receiver portion of the example quantitative measurement devices. For example, the example measurement devices can be configured for detecting a colorimetric change, a change in electrical conductivity, or other quantifiable change, due to the other detection and/or quantification of 
Ghaffari discloses 

first pin of first contact connected to the terminal connector where the circuitry of the first channel to a current driver mode (a constant current is applied to the LED [Paras. 0094-0095; Figs. 2A-2B]);
second pin of second contact connected to terminal connector where circuitry of the second channel to a current measurement mode (the current is measured from the photodiode and a transimpedance amplifier circuit converts the measured current to a voltage read [Paras. 0094-0095, 0159-0160; Figs. 2A-2B, and 5A-5C]);
where the combination of Taylor, Kurkowski and Ghaffari disclose the multi-terminal connector (Fig 1 and Fig 2, #56).  

Ghaffari fails to disclose switches.  
Norman discloses universal channel circuitry comprising switches (para 78, Control engine 130 is preferably programmed with software for implementing the invention as described with reference to FIG. 3. Throughout the specification, including in the claims, the expression that a device is "programmed with software" for performing an operation in accordance with the invention is used in a broad sense to denote that the device includes software, firmware, or dedicated hardware which gives the device the capability of performing the operation. Also throughout the specification, including in the claims, the term "circuitry" is used to denote any hardware comprising active and/or passive electrical processor which includes transistors or other electrical components and which is programmed with software causing the processor to process electrical signals (indicative of binary data) that it receives in accordance with an algorithm is an example of "circuitry" within the scope of this definition).  The Office notes that transistors are electronic switches as evidenced by Pinneo (Pinneo para 8, Thus, as microprocessors are made to provide higher clock rates (an index of the speed with which the transistors in the processor are made to switch on and off, which is the basis for their computational functions).  Moreover, the transistors being part of the processor (see Taylor para 16, 124) are switched during the course of performing operations set forth by instructions in the memory and are connected to universal channel circuitry and the contacts of the device).  Moreover, the transistors being part of the processor (see Taylor para 16, 124) are switched during the course of performing operations set forth by instructions in the memory and are connected to universal channel circuitry and the contacts of the device.  
The Office notes that the transistors of Norman disclose the switches of Taylor (where Taylor discloses a processor para 124).  The switches of the combination of Taylor, Ghaffari and Norman disclose 
wherein the switches of the circuitry in the first channel are arrangeable such that the first channel is configured in at least one of: an amperometric measurement mode, a potentiometric measurement mode, and a conductometric measurement mode where the processor of Ghaffari instructs the circuitry to an amperometric measurement mode as is done when operating the LED light of Ghaffari (Paras. 0094-0095, 0159-0160; Figs. 2A-2B, and 5A-5C).  

Kurkowski's teaching of discrete contacts with the cartridge of Taylor because Taylor discloses contacts on a cartridge are useful to connect first and second sensors to the reader (para 124, Fig 23 # 545, In embodiments where the sensors 545 in the cartridge 505, e.g., micro-environment sensors, are based on electrochemical principles of operation, (e.g., a first sensor and optionally a second sensor) may be configured to make electrical contact with the reader 510 via an electrical connector 550); where the mating connection on the analyzer of Taylor (Fig 23, #550) has more than one or two contacts, it would be obvious to substitute the one or two contacts of Taylor for the multiplicity of discrete contacts of Kurkowski to provide electrical connections from the various sensors on the cartridge of Taylor (para 95, A preferred embodiment of a microfabricated sensor array comprises at least one transducer (e.g., a working electrode or optical detector), where the Office notes the sensors of Taylor include not just electrochemical sensor but also optical) to the multiterminal connector of Taylor (Fig 23, #550) to provide the benefit of providing connections to all the sensors in Taylor's cartridge to multi-terminal connector of Taylor.  One of skill in the art would have a reasonable expectation of success in combining Kurkowski with Taylor because both references are drawn to the art of bioassays using cartridges electrically connected to an analyzer.  
It would have been obvious to one of ordinary skill in the art at the time of filing to combine Ghaffari's teaching of a light emitter and light detector with Taylor's teaching of a system for performing biological assays because Taylor discloses that optical sensors may be used (para 83, In preferred embodiments, in order to physically separate the one or more assays from one another to avoid cross-activation and promote localization of electrochemical or optical signals over the transducers, an immobilized substrate and/or reagent-polymer layer may be selectively patterned onto the sensors (e.g., coated over the transducer or working electrode/optical detector; para 122, In alternative embodiments, the sensors or transducers may be formed as an optical detector, e.g. CCD camera chip 
One of skill in the art would have a reasonable expectation of success in combining Ghaffari with Taylor because both references are in the related art of bioassays.

It would have been obvious to one of ordinary skill in the art at the time of filing to combine memory of Ghaffari with the assay device of Taylor because Taylor discloses a device comprising a processor (para 124, The reader 510 may comprise a processor configured to perform measurements of analyte concentrations, measurements of resistances, identify analytes or sets of analytes that a chip is configured to measure, and/or determinations of diagnostic clotting time within the fluid sample, as discussed herein in further detail) and Ghaffari discloses that a memory is useful for storing data and instructions used by a processor (para 82 In accordance with some embodiments of the invention, the device 100 can further comprise a data storage device connected to the electronic circuitry and configured to store the data. The data storage device can include volatile and nonvolatile, removable and non-removable tangible media implemented in any method or technology for storage of information such as computer readable instructions, data structures, program modules or other data. Examples of applicable data storage device include, but are not limited to, RAM (random access memory), ROM (read only memory), EPROM (erasable programmable read only memory), EEPROM (electrically erasable programmable read only memory), and flash memory or other memory technology).   One of skill in the art would have a reasonable expectation of success in combining 

It would have been obvious to one of ordinary skill in the art at the time of filing to combine Norman's teaching of processors with transistors with the combination of Taylor and Ghaffari because Taylor discloses processor used in bioassays and Norman discloses that it is conventional in the art for processors to have transistors.  The Office notes that transistors are switches. One of skill in the art would have a reasonable expectation of success in combining Norman with Taylor because both are directed to the art of microprocessors used in data analysis.  

Regarding claim 19, Ghaffari discloses the first channel is configured to drive the light emitter to generate light projected into a portion of the conduit (first pin of first contact connected to the terminal connector where the circuitry of the first channel to a current driver mode (a constant current is applied to the LED [Paras. 0094-0095; Figs. 2A-2B]);
the light detector is configured to convert light received from the portion of the conduit to a current output; second channel is configured to convert the current output of the light detector to a measurable voltage proportional to the light received from the portion of the conduit (second pin of second contact connected to terminal connector where circuitry of the second channel to a current measurement mode (the current is measured from the photodiode and a transimpedance amplifier circuit converts the measured current to a voltage read [Paras. 0094-0095, 0159-0160; Figs. 2A-2B, and 5A-5C])
Regarding claim 20, Taylor discloses the processor is configured to determine a qualitative, semi-quantitative, or quantitative value proportional to an amount of a target analyte in the biological sample based on the analyte signal (para 124, The reader 510 may comprise a processor configured to .  

Claims 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taylor (US PGP 2016/0091455), Kurkowski (US PGP 2018/0290139),  Ghaffari (US PGP 2015/0260713), Norman (US PGP 2002/0004878) and Pinneo (US PGP 2002/0141155) as applied to claim 18 in further view of Heinz (US PGP 2018/0280973).  
Taylor, Kurkowski,  Ghaffari, Norman and Pinneo disclose the limitations of claim 18 but fail to disclose a third channel and circuitry configured in feedback mode.  
Heinz discloses an optical measurement instrument wherein the device utilizes a feedback resistor in the operational amplifier connected to the LED wherein the feedback resistor allows for the control of the electrical current through the LED in order to maintain a constant current [Paras. 0446-0447; Figs. 23-24].  The Office notes that this additional circuit of Heinz comprises a third channel with third contact and third pin.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ghaffari to include a feedback loop from the output of the LEDs because Heinz teaches that such structure will provide a feedback control of the current and provide a constant applied current [Paras. 0446-0447, In FIGS. 23 and 24, circuits are provided that directly regulate and modulate the flow of current through the excitation LEDs (LED1 (616) and LED2 (632)). Power to the LEDs originates from the +12V supply. LED current flows first through resistor R3 that reduces the voltage potential of the supply and, in conjunction with capacitor C3, provides filtering of the switched current load to the modulated LED. Current then flows through the resistor (R53 or R54) that generates a voltage proportional to the current through the LED) and Ghaffari clearly discloses the desire for a constant current applied to the LEDs [Paras. 0094; Fig. 2A]. Furthermore, the claimed limitations are obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results (i.e., adding a feedback resistor would provide the obvious and predictable result of providing a feedback control of the applied constant current).  Heinz fails to disclose switches.  However, the combination of Taylor, Kurkowski, Ghaffari and Norman (para 78, where the transistors of a processor comprises transistors which are switches) disclose switches as described by the instant claims.  
It would have been obvious to one of ordinary skill in the art at the time of filing to combine Heinz's teaching of amplifier's and feed back modes to control the LED and PD taught by the combination of Taylor, Kurkowski, Ghaffari, Norman and Pinneo because Taylor discloses the use of optical detection (para 83, In preferred embodiments, in order to physically separate the one or more assays from one another to avoid cross-activation and promote localization of electrochemical or optical signals over the transducers, an immobilized substrate and/or reagent-polymer layer may be selectively patterned onto the sensors (e.g., coated over the transducer or working electrode/optical detector; para 122, In alternative embodiments, the sensors or transducers may be formed as an optical detector, e.g. CCD camera chip and optical wave guide. The optical detector may either be a detector of fluorescence absorbance by the detectable moiety. In such embodiments, the detectable moiety may be an optical dye, a fluorescence emitter, chemiluminescence emitter or a bioluminescence emitter) 
where the Office notes that where Taylor discloses fluorescence detection, one of skill in the art would find it obvious to apply the light emitter of Ghaffari, as well as the light detector, such as the LED 
One of skill in the art would have a reasonable expectation of success in combining Heinz with the combination of Taylor and Ghaffari because they are drawn to electronic devices in the art of assays.  

Claims 38 -40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taylor (US PGP 2016/0091455) in view of Ghaffari (US PGP 2015/0260713) and Norman (US PGP 2002/0004878) in light of Pinneo (US PGP 2002/0141155).
Taylor discloses 
an analyzer comprising: a port, a multi-terminal connector, a processor, and universal channel circuitry, (para 124, Fig 23, port #520, multi terminal connector #550, universal channel circuitry (para 112, 104, 105, 
108, As shown in FIG. 16, in another embodiment, the silicon chip 210 may further include a third conductometric sensor 301 comprising at least two electrodes 302 and 303. The electrodes 302 and 303 may be connected via wiring 304 to a second AC source or conductometric high pin 305 (e.g., temporary electrical connector). In accordance with these aspects of the present invention, the use of a third sensor allows for two binary fluid detection events, e.g., both are OFF/ON, which is easily detectable with the current circuitry and software limitations. In the case of two conductivity sensors (shown in FIG. 15), the current circuitry and software relies on the ability to detect two `drops` in the resistance of the sample in quick succession.
para 107 As shown in FIG. 15, the conductometric sensor 255 may comprise at least two electrodes 265 and 270 (i.e., first electrode pair) positioned upstream of a midpoint of the amperometric sensor 215.


Regarding the limitation of the port, the office notes the claims are directed to a port for receiving a test cartridge.  The Office further notes that a test cartridge itself has not been actively claimed so the further limitations of the cartridge (ie having discrete connector contacts) do not have patentable weight.  
Taylor discloses a test cartridge with a sample receiving chamber fluidically connected to a conduit (para 68, In an exemplary analysis, a fluidic sample 15, e.g., whole blood, may be introduced into a sample holding chamber 20 of a cartridge 25 of the present invention. Thereafter, the fluidic sample 15 may be introduced to an analysis region 30 of the cartridge, e.g., a sensor region or one or more locations within one or more conduits of the cartridge that includes one or more sensors

, and
an analyte assay region, comprising: a portion of the conduit (para 68, Fig 1, #30,  and conduit adjacent to assay region #30).
Taylor discloses the test cartridge where the test cartridge of Taylor meets the structural limitations of instant claim, it would therefore be cable of being inserted into the port (Fig 23, cartridge 505 is sized to be inserted into port #520, where the contact #550 would connect with the plurality of contacts on the cartridge.  
Taylor fails to disclose a memory encoded with instructions, and switches.

Ghaffari discloses a memory (para 82, In accordance with some embodiments of the invention, the device 100 can further comprise a data storage device connected to the electronic circuitry and 
an optical assay (para 69, In an example implementation, a colorimetric change may be used for detecting the presence of the sample. When no blood or other sample is present at a portion of the measurement device, the color and/or opacity of the portion of measurement device is based on, e.g., the material of the substrate present at the portion of the device. The measurement device may include an electromagnetic radiation source, such as but not limited to an LED, to illuminate a portion of the measurement device) and 
a conductometric assay (para 30, 116, 113, Another aspect of the invention relates to a timer or other counter mechanism built into a measurement device, e.g., the measurement devices described above. According to the example systems, methods, and apparatus described herein, technology is provided for activation of example measurement devices. As a non-limiting example, the example activation of the example measurement devices can be based on detection of an amount of a sample disposed on a receiver portion of the example quantitative measurement devices. For example, the example measurement devices can be configured for detecting a colorimetric change, a change in electrical conductivity, or other quantifiable change, due to the other detection and/or quantification of at least one constituent of the sample, such as but not limited to a biological sample or other chemical sample. The colorimetric change can be detected, e.g., by the use of a light source and a photodetector. 

Ghaffari fails to disclose switches.  
Norman discloses universal channel circuitry comprising one or more electronic switches (para 78, Control engine 130 is preferably programmed with software for implementing the invention as described with reference to FIG. 3. Throughout the specification, including in the claims, the expression that a device is "programmed with software" for performing an operation in accordance with the invention is used in a broad sense to denote that the device includes software, firmware, or dedicated hardware which gives the device the capability of performing the operation. Also throughout the specification, including in the claims, the term "circuitry" is used to denote any hardware comprising active and/or passive electrical components (e.g., semiconductor devices, tubes, resistors, etc.) whether or not such hardware is programmed with software (unless the term "circuitry" is qualified to refer to a narrower class of such hardware). A general purpose processor which includes transistors or other electrical components and which is programmed with software causing the processor to process electrical signals (indicative of binary data) that it receives in accordance with an algorithm is an example of "circuitry" within the scope of this definition).  The Office notes that transistors are electronic switches as evidenced by Pinneo (Pinneo para 8, Thus, as microprocessors are made to provide higher clock rates (an index of the speed with which the transistors in the processor are made to switch on and off, which is the basis for their computational functions).  Moreover, the transistors being part of the processor (see Taylor para 16, 124) are switched during the course of performing operations set forth by instructions in the memory and are connected to universal channel circuitry and the contacts of the device.  The combination of Taylor and Norman disclose the one or more electronic switches.  

wherein to perform the optical assay, (i) the universal channel circuitry is electrically connected to the light emitter via at least one of the plurality of discrete connector contacts and the multi-terminal connector, (ii) the universal channel circuitry is electrically connected to the light detector via at least one of the plurality of discrete connector contacts and the multiterminal connector, (iii) the universal channel circuitry is configured to drive the light emitter to generate light projected into the portion of the conduit, (iv) the light detector is configured to convert light received from the portion of the conduit to an output signal, and (v) the universal channel circuitry is configured to convert the output signal of the light detector to an analyte signal proportional to the light received from the portion of the conduit; and
wherein to perform at least one of: the amperometric analyte assay, the potentiometric analyte assay, and the conductometric assay, the universal channel circuitry is electrically connectable to at least one of: an amperometric electrode, a potentiometric electrode, and conductometric electrode.

relate to a hypothetical method step (of "to perform the optical assay") which does not further limit the device claim.    Moreover, the office note that a test cartridge including its discrete connector contacts has not been claimed.  Instead, a port capable of receiving a test cartridge has been claimed.

It would have been obvious to one of ordinary skill in the art at the time of filing to combine memory of Ghaffari with the assay device of Taylor because Taylor discloses a device comprising a processor (para 124, The reader 510 may comprise a processor configured to perform measurements of analyte concentrations, measurements of resistances, identify analytes or sets of analytes that a chip is configured to measure, and/or determinations of diagnostic clotting time within the fluid sample, as discussed herein in further detail) and Ghaffari discloses that a memory is useful for storing data and instructions used by a processor (para 82 In accordance with some embodiments of the invention, the device 100 can further comprise a data storage device connected to the electronic circuitry and configured to store the data. The data storage device can include volatile and nonvolatile, removable and non-removable tangible media implemented in any method or technology for storage of information such as computer readable instructions, data structures, program modules or other data. Examples of applicable data storage device include, but are not limited to, RAM (random access 

It would have been obvious to one of ordinary skill in the art at the time of filing to combine Norman's teaching of processors with transistors with the combination of Taylor and Ghaffari because Taylor discloses processor used in bioassays and Norman discloses that it is conventional in the art for processors to have transistors.  The Office notes that transistors are switches. One of skill in the art would have a reasonable expectation of success in combining Norman with Taylor because both are directed to the art of microprocessors used in data analysis.  

Regarding claim 39, Taylor discloses the processor is configured to determine a qualitative, semi-quantitative, or quantitative value proportional to an amount of a target analyte in the biological sample based on the analyte signal (para 124, The reader 510 may comprise a processor configured to perform measurements of analyte concentrations, measurements of resistances, identify analytes or sets of analytes that a chip is configured to measure, and/or determinations of diagnostic clotting time within the fluid sample).  

Regarding claim 40, this claim further limits the sample but fail to further limit the system. A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims" [MPEP 2115]. Since the claims further limit the target analyte (material worked upon) but fails to further limit the system (by a .


Claims 22-25, 28-32, 34, 35 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taylor (US PGP 2016/0091455) in view of Kurkowski (US PGP 2018/0290139),  Ghaffari (US PGP 2015/0260713) and Norman (US PGP 2002/0004878) in light of Pinneo (US PGP 2002/0141155).
Taylor discloses 
an analyzer comprising:  a multi-terminal connector, a processor, and universal channel circuitry, (para 124, Fig 23, port #520, multi terminal connector #550, universal channel circuitry (para 112, 104, 105, 
108, As shown in FIG. 16, in another embodiment, the silicon chip 210 may further include a third conductometric sensor 301 comprising at least two electrodes 302 and 303. The electrodes 302 and 303 may be connected via wiring 304 to a second AC source or conductometric high pin 305 (e.g., temporary electrical connector). In accordance with these aspects of the present invention, the use of a third sensor allows for two binary fluid detection events, e.g., both are OFF/ON, which is easily detectable with the current circuitry and software limitations. In the case of two conductivity sensors (shown in FIG. 15), the current circuitry and software relies on the ability to detect two `drops` in the resistance of the sample in quick succession.

para 105, It should be noted that the exact voltages used to amperometrically detect the substrate and the product will vary depending on the chemical structure of the substrate and product

Taylor discloses a test cartridge with a sample receiving chamber fluidically connected to a conduit (para 68, In an exemplary analysis, a fluidic sample 15, e.g., whole blood, may be introduced into a sample holding chamber 20 of a cartridge 25 of the present invention. Thereafter, the fluidic sample 15 may be introduced to an analysis region 30 of the cartridge, e.g., a sensor region or one or more locations within one or more conduits of the cartridge that includes one or more sensors

, and
an analyte assay region, comprising: a portion of the conduit (para 68, Fig 1, #30,  and conduit adjacent to assay region #30).
Taylor discloses the test cartridge where the test cartridge of Taylor meets the structural limitations of instant claim, it would therefore be cable of being inserted into the port (Fig 23, cartridge 505 is sized to be inserted into port #520, where the contact #550 would connect with the plurality of contacts on the cartridge.  

Taylor fails to disclose a memory encoded with instructions, a light emitter, a light detector, a plurality of discrete connector contacts and switches.
Kurkowski discloses a cartridge with a plurality of discrete connector contacts (Fig 1 and 2 #56, para 34, As depicted in FIG. 2, the test cartridge 20 can include a test chip 54 comprising at least one test cartridge 20 can be inserted into a reader (or instrument) such that the corresponding contacts of the reader interface with the reader contacts 56. The information gathered by the sensors 24 can be transmitted to the reader through the reader contacts 56, where the information is gathered and evaluated. In at least one example, the test cartridge 20 can include at least one alignment feature 58 for aligning the reader contacts 56 with the corresponding contacts of the reader. An example of the reader/instrument is shown in FIG. 7 and described below).  

Taylor and Kurkowski fail to disclose a memory encoded with instructions, a light emitter, a light detector and switches

Ghaffari discloses light emitter, and a light detector (para 74, Fig 1A photodetector #132 and light emitter #142; The first portion 130 can comprise one or more (e.g., 2, 3, 4, 5, 6, 7, or more) photodetector 132 at least partially formed in or disposed on the first portion 130. The photodetector 132 can be connected to the electronic circuitry. When there are two or more photodetectors, they can be arranged in any predetermined pattern including, but not limited to, random, circular, pentagonal, and hexagonal. The second portion 140 can comprise one or more (e.g., 2, 3, 4, 5, 6, 7, or more) light source 142 formed thereon. When there are two or more light sources, they can be arranged in any predetermined pattern including, but not limited to, random, circular, pentagonal, and hexagonal. The locations of the photodetector 132 and the light source 142 are positioned in such a manner that when the second portion 140 is folded over to sandwich the diagnostic substrate 110 between the first portion 130 and the second portion 140, the light produced by the light source 142 can pass through the 
The light detector and light emitter of Ghaffari meet the structural limitations of the claim and would therefore be capable of meeting the function limitations of light detector to convert an output signal of the light detector to an analyte signal proportional to the light received from the portion of the conduit. and the light emitter to drive the light emitter to generate light projected into the portion of the conduit.
The Office notes that the light emitter and detector and channels meet the structural limitations of the instant claim and therefore meet the function limitation of being connectable as: wherein the light emitter is connectable to a first contact of the plurality of discrete connector contacts and the light detector is connectable to a second contact of the plurality of discrete connector contacts and the light detector; and wherein the first channel of the analyzer is connectable to: (i) the light emitter to drive the light emitter to generate light projected into the portion of the conduit, (ii) an amperometric electrode, (iii) a potentiometric electrode, or (iv) a conductometric electrode wherein and; the second channel of the analyzer is connectable to: (i) the light detector to convert an output signal of the light detector to 

Ghaffari fails to disclose switches.  
Norman discloses universal channel circuitry comprising switches (para 78, Control engine 130 is preferably programmed with software for implementing the invention as described with reference to FIG. 3. Throughout the specification, including in the claims, the expression that a device is "programmed with software" for performing an operation in accordance with the invention is used in a broad sense to denote that the device includes software, firmware, or dedicated hardware which gives the device the capability of performing the operation. Also throughout the specification, including in the claims, the term "circuitry" is used to denote any hardware comprising active and/or passive electrical components (e.g., semiconductor devices, tubes, resistors, etc.) whether or not such hardware is programmed with software (unless the term "circuitry" is qualified to refer to a narrower class of such hardware). A general purpose processor which includes transistors or other electrical components and which is programmed with software causing the processor to process electrical signals (indicative of binary data) that it receives in accordance with an algorithm is an example of "circuitry" within the scope of this definition).  The Office notes that transistors are electronic switches as evidenced by Pinneo (Pinneo para 8, Thus, as microprocessors are made to provide higher clock rates (an index of the speed with which the transistors in the processor are made to switch on and off, which is the basis for their computational functions).  Moreover, the transistors being part of the processor (see Taylor para 16, 124) are switched during the course of performing operations set forth by instructions in the memory and are connected to universal channel circuitry and the contacts of the device.  The combination of Taylor and Norman disclose the one or more electronic switches.  

Kurkowski's teaching of discrete contacts with the cartridge of Taylor because Taylor discloses contacts on a cartridge are useful to connect first and second sensors to the reader (para 124, Fig 23 # 545, In embodiments where the sensors 545 in the cartridge 505, e.g., micro-environment sensors, are based on electrochemical principles of operation, (e.g., a first sensor and optionally a second sensor) may be configured to make electrical contact with the reader 510 via an electrical connector 550); where the mating connection on the analyzer of Taylor (Fig 23, #550) has more than one or two contacts, it would be obvious to substitute the one or two contacts of Taylor for the multiplicity of discrete contacts of Kurkowski to provide electrical connections from the various sensors on the cartridge of Taylor (para 95, A preferred embodiment of a microfabricated sensor array comprises at least one transducer (e.g., a working electrode or optical detector), where the Office notes the sensors of Taylor include not just electrochemical sensor but also optical) to the multiterminal connector of Taylor (Fig 23, #550) to provide the benefit of providing connections to all the sensors in Taylor's cartridge to multi-terminal connector of Taylor.  One of skill in the art would have a reasonable expectation of success in combining Kurkowski with Taylor because both references are drawn to the art of bioassays using cartridges electrically connected to an analyzer.  

It would have been obvious to one of ordinary skill in the art at the time of filing to combine Ghaffari's teaching of a light emitter and light detector with Taylor's teaching of a system for performing biological assays because Taylor discloses that optical sensors may be used (para 83, In preferred embodiments, in order to physically separate the one or more assays from one another to avoid cross-activation and promote localization of electrochemical or optical signals over the transducers, an immobilized substrate and/or reagent-polymer layer may be selectively patterned onto the sensors (e.g., coated over the transducer or working electrode/optical detector; para 122, In alternative 

It would have been obvious to one of ordinary skill in the art at the time of filing to combine Norman's teaching of processors with transistors with the combination of Taylor and Ghaffari because Taylor discloses processor used in bioassays and Norman discloses that it is conventional in the art for processors to have transistors.  The Office notes that transistors are switches. One of skill in the art would have a reasonable expectation of success in combining Norman with Taylor because both are directed to the art of microprocessors used in data analysis.  

Regarding claim 23 and 24, Taylor discloses wherein the cartridge further comprises at least one reagent for dissolving into the biological sample; least one reagent for dissolving into the biological sample and reacting with an analyte in the biological sample and causing a change in optical absorbance (para 74, In contrast to the traditional POC coagulation assays, some embodiments of the present invention, as shown in FIG. 3, present the reagent 85 associated with a substrate layer 90 formed in a localized manner near the surface of the sensor 95. For example, as shown in FIG. 3, the reagent 85 and the substrate 90 may be printed as a dry substance directly on a surface of the sensor 95. The fluid 

Regarding claim 25, Taylor disclose sensors fabricated on a silicon chip (Para 95 A preferred embodiment of a microfabricated sensor array comprises at least one transducer (e.g., a working electrode or optical detector). For example, the microfabricated sensor array may comprise a pair of micro-environment sensors or transducers comprising a first micro-environment sensor or transducer (e.g., a PT sensor) and optionally a second micro-environment sensor or transducer (e.g., an aPTT sensor). In some embodiments, the micro-environment sensors or transducers may be fabricated as adjacent structures, respectively, on a silicon chip, see also para 99 and 101).  Where Taylor discloses optical detection methods (para 83, In preferred embodiments, in order to physically separate the one or more assays from one another to avoid cross-activation and promote localization of electrochemical or optical signals over the transducers, an immobilized substrate and/or reagent-polymer layer may be selectively patterned onto the sensors (e.g., coated over the transducer or working electrode/optical detector and Ghaffari discloses photodiodes (para 69)  and LEDs (para 69), the combination of Taylor and Ghaffari disclose the limitation of claim 24.  

Regarding claims 28 and 29, Taylor discloses a conduit (para 48 a conduit fluidically connected to the inlet chamber), but fails to teach the specific dimensions of width and height.  However, it has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value for a result effective variable. “[Where the general conditions of a claim are disclosed 

Regarding claims 30 and 31, Taylor discloses a cartridge further comprises a fluid pouch connected to the conduit; wherein the fluid pouch comprises a wash fluid, a calibration fluid, or a sample dilution fluid (para 127, In some embodiments, deformation of the gasket may transmit pressure onto a fluid-containing foil pack filled with a fluid, e.g., approximately 130 .mu.L of analysis/wash solution, a control fluid, or calibrant fluid, located in cavity 620, rupturing the foil pack, and expelling fluid into conduit 625 for subsequent use in other conduits during sample analysis. As should be understood, while coagulation assay formats do not generally require the use of these fluids, the fluids may generally be required in a single device that combines coagulation tests with other tests, e.g., a wash fluid in immunoassays for analytes such as BNP and troponin).  

Regarding clam 32, Ghaffari discloses the first channel includes circuitry configured in a current driver mode and the second channel includes circuitry configured in a current measurement mode (switching circuitry of the first channel to a current driver mode (a constant current is applied to the LED 

Regarding claim 34, Taylor disclose a point of care device (abstract, para 47, The present invention relates to analytical testing devices comprising a resistor for cartridge device identification and methods for assaying coagulation in a fluid sample based on the cartridge device identification, and in particular, to performing coagulation assays using a resistor for cartridge device identification in a point of care test cartridge).  The Office notes that the analyzer of Taylor (Fig 23 #500) being not much larger than cartridge #550 would be portable or stationary. 


Regarding claim 35, Kurkowski discloses comprises a thermal controller for controlling a temperature of the biological sample in the portion of the conduit (para 35, A temperature sensor and/or heating element can be positioned within the heating port 40 to monitor and/or alter the heat within the testing chamber 30).  One of skill in the art would find it obvious to combine Kurkowski's teaching of thermal control with the device of modified Taylor because Ghaffari discloses that temperature may affect the results (para 5, Moreover, color change may depend on time, temperature and humidity).  

Regarding claim 37, the Office notes that one of skill in the art would understand that the device of Taylor, Kurkowski, Ghaffari, Norman and Pinneo would require electrical power where the source could be either battery or line power.  Moreover, the office notes Taylor uses an AC source (para 115).  

Claims 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taylor (US PGP 2016/0091455) in view of Kurkowski (US PGP 2018/0290139), Ghaffari (US PGP 2015/0260713) and Norman (US PGP 2002/0004878) and Pinneo (US PGP 2002/0141155) as applied to claim 22 in further view of  Heinz (US PGP 2018/0280973).  
Taylor, Kurkowski, Ghaffari, Norman and Pinneo disclose the limitations of claim 22 but fails to third channel and circuitry configured in feedback mode.  
Heinz discloses an optical measurement instrument wherein the device utilizes a feedback resistor in the operational amplifier connected to the LED wherein the feedback resistor allows for the control of the electrical current through the LED in order to maintain a constant current [Paras. 0446-0447; Figs. 23-24].  The Office notes that this additional circuit of Heinz comprises a third channel with third contact and third pin.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ghaffari to include a feedback loop from the output of the LEDs because Heinz teaches that such structure will provide a feedback control of the current and provide a constant applied current [Paras. 0446-0447, In FIGS. 23 and 24, circuits are provided that directly regulate and modulate the flow of current through the excitation LEDs (LED1 (616) and LED2 (632)). Power to the LEDs originates from the +12V supply. LED current flows first through resistor R3 that reduces the voltage potential of the supply and, in conjunction with capacitor C3, provides filtering of the switched current load to the modulated LED. Current then flows through the LED (LED1 (616) or LED2 (632)) and then through the drain source channel of a FET transistor (Q3 or Q4). Finally, the LED current passes through a feedback resistor (R53 or R54) that generates a voltage proportional to the current through the LED) and Ghaffari clearly discloses the desire for a constant current applied to the LEDs [Paras. 0094; Fig. 2A]. Furthermore, the claimed limitations are obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and 
It would have been obvious to one of ordinary skill in the art at the time of filing to combine Heinz's teaching of amplifier's and feedback modes to control the LED and PD taught by the combination of Taylor, Kurkowski, Ghaffari, Norman and Pinneo because Taylor discloses the use of optical detection (para 83, In preferred embodiments, in order to physically separate the one or more assays from one another to avoid cross-activation and promote localization of electrochemical or optical signals over the transducers, an immobilized substrate and/or reagent-polymer layer may be selectively patterned onto the sensors (e.g., coated over the transducer or working electrode/optical detector; para 122, In alternative embodiments, the sensors or transducers may be formed as an optical detector, e.g. CCD camera chip and optical wave guide. The optical detector may either be a detector of fluorescence absorbance by the detectable moiety. In such embodiments, the detectable moiety may be an optical dye, a fluorescence emitter, chemiluminescence emitter or a bioluminescence emitter) where the Office notes that where Taylor discloses fluorescence detection, one of skill in the art would find it obvious to apply the light emitter of Ghaffari, as well as the light detector, such as the LED light source of Ghaffari (Ghaffari para 94)  and Ghaffari discloses  the desire for a constant current applied to the LEDs [Paras. 0094; Fig. 2A] and Heinz discloses that it is conventional to use feedback mode to control the circuit.  
One of skill in the art would have a reasonable expectation of success in combining Heinz with the combination of Taylor and Ghaffari because they are drawn to electronic devices in the art of assays.  

Claims 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taylor (US PGP 2016/0091455) in view of Kurkowski (US PGP 2018/0290139), Ghaffari (US PGP 2015/0260713) and Norman (US PGP 2002/0004878) and Pinneo (US PGP 2002/0141155) as applied to claim 22 in further view of  Thomas (US 6002474).  
Taylor, Kurkowski, Ghaffari, Norman and Pinneo disclose the limitations of claim 22 but fail to a printed circuit board.  
Thomas discloses photodiodes and LEDs in the art of bioassays (col 1, ln 30-40, The present invention relates generally to a centrifuge device which is capable of centrifuging a blood sample contained in a blood tube and also reading the blood component layers formed in the blood tube as a result of the centrifugation. More particularly, the present invention relates to a centrifuge device having a movable optical reader device) mounted on a printed circuit board (col 12, ln 14-35, As further illustrated, the rotor assembly orientation sensor 135 includes an emitter assembly 260 which, in this example, includes a light emitting diode mounted to a printed circuit board, and a detector assembly 262 which, in this example, includes a photodiode or phototransistor mounted to a printed circuit board).  

It would have been obvious to one of ordinary skill in the art at the time of filing to combine Thomas' teaching of mounting photodiodes and LEDs on a printed circuit board with the photodiodes and LEDs described by Taylor, Kurkowski,  Ghaffari, Norman and Pinneo because modified Taylor teaches the use of LEDs and photodiodes mounted on circuits (Ghaffari para 74) that is generic with respect to the particular structure and Thomas discloses that it is conventional to mount photodiodes and LEDs on printed circuit boards.  One of skill in the art would have a reasonable expectation of success in combining Thomas the combination of Taylor and Ghaffari because both are in the relate art of photodiodes and LEDs used in biological assays.  

Conclusion
Claims 1-25 and 28-40 are rejected.  Claims 26 and 27 are free of the art and will be allowable if written to include the limitation of the base claim from which they depend.  Claim 13 is free of the art but depends from a base claim that had been rejected under 35 USC 112 and would be allowable if written to include the limitation of the base claim from which it depends, if the rejection under 35 USC 112 is overcome.  

Allowable subject matter
The following is an examiner’s statement of reasons for allowance: 
Claim 13 is free of the art but depends from a base claim that had been rejected under 35 USC 112.  Claim 13 is drawn to a test cartridge comprising a neutral density filter.  The combination of 
Taylor, Kurkowski, Ghaffari, Norman and Pinneo (modified Taylor) discloses system having a light source and light detector.  However there is no motivation to include a neutral density filter in the system described by modified Taylor.  For example, Taylor fails to disclose any need for reduced light intensity that would be achieved by a neutral density filter as described by claim 13.

Claims 26 and 27 are drawn to specific aspects of the substrate on which the PD and LEDs are mounted.  
The combination of Taylor, Kurkowski, Ghaffari, Norman and Pinneo (modified Taylor) discloses a test system having a light source and light detector.  The Office notes that the cartridge of modified Taylor includes the light source and detector including and LED source and PD detector; there is no need for the substrate on with the PD and LED are mounted to be transparent as described by claim 26 as might occur if light was introduced by the assay device and required to pass through the cartridge to a 
Regarding claim 27, Taylor, Kurkowski, Ghaffari, Norman and Pinneo (modified Taylor) discloses a test system having a light source and light detector.  The Office notes that the cartridge of modified Taylor includes the light source and detector where Taylor disclose sensors and detectors are conventionally disposed on a silicon chip where Ghaffari disclose LEDs and PDs are embodiments of sensors and detectors.  There would be no motivation to substitute the silicon material disclosed by Taylor for polyester in particular or at all.  There is no motivation or need then for the substrate on which the PD and LED are mounted to be polyester as described by claim 27.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to R MOERSCHELL whose telephone number is (571)270-3784.  The examiner can normally be reached on M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thuy Nguyen can be reached on 5712720824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/RM/               Examiner, Art Unit 1641                                                                                                                                                                                         
/CHRISTOPHER L CHIN/               Primary Examiner, Art Unit 1641